Citation Nr: 0816693	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  07-10 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for familial adenosis 
polyposis syndrome with colon cancer, resection of large 
intestines, total colectomy, pancreatic duodenectomy, and 
esophagitis gastritis, claimed as secondary to exposure to 
Agent Orange.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to Agent Orange.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities.

4.  Entitlement to service connection for peripheral vascular 
disease.

5.  Entitlement to service connection for coronary artery 
disease.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of a special 
processing unit (also known as the Tiger Team) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  As set forth above on the cover page of 
this decision, the veteran's claim is now in the jurisdiction 
of the RO in Louisville, Kentucky.

A videoconference hearing was held in October 2007 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  

At the hearing, the veteran indicated that he wished to 
withdraw his appeal of the claim of service connection for 
peptic ulcer disease and stomach ulcers.  Accordingly, the 
Board finds that such issue is no longer within its 
jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) 
(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that 
the Board is without the authority to proceed on an issue if 
the veteran indicates that consideration of that issue should 
cease); see also 38 C.F.R. § 20.204 (2007).

In March 2008, the veteran, through his representative, 
submitted additional evidence to the Board, along with a 
waiver of initial RO review of this evidence.  See 38 C.F.R. 
§ 20.1304 (2007).

A review of the record indicates that there are outstanding 
claims that have not yet been addressed by the RO.  In April 
2007, the veteran submitted a claim of service connection for 
skin cancer.  In May 2007, he submitted a claim of service 
connection for a psychiatric disorder, other than PTSD.  The 
record contains no indication that the RO has addressed these 
claims.  Thus, they are referred to the RO for initial 
adjudication.

As set forth in more detail below, a remand is required with 
respect to the claim of service connection for peripheral 
vascular disease.  This issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Familial adenosis polyposis syndrome was not shown during 
active service or for many years thereafter and the record 
contains no indication that the veteran's post-service 
familial adenosis polyposis syndrome with colon cancer, 
resection of large intestines, total colectomy, pancreatic 
duodenectomy, and esophagitis gastritis, is causally related 
to his active service or any incident therein.

2.  The veteran served in the Republic of Vietnam from 
October 1965 to October 1966.  

3.  In May 2005, the veteran was diagnosed as having diabetes 
mellitus.

4.  The most probative evidence of record indicates that the 
veteran's diabetes mellitus is causally related to an October 
2004 Whipple procedure (pancreatoduodenectomy) for 
nonservice-connected familial adenosis polyposis syndrome 
with colon cancer, and is not secondary to presumed exposure 
to Agent Orange.  

5.  The record contains no probative evidence that the 
veteran currently has peripheral neuropathy of the upper and 
lower extremities.

6.  The record contains no probative evidence that the 
veteran currently has coronary artery disease.

7.  The most probative evidence indicates that the veteran 
does not currently have PTSD.  


CONCLUSIONS OF LAW

1.  Familial adenosis polyposis syndrome with colon cancer, 
resection of large intestines, total colectomy, pancreatic 
duodenectomy, and esophagitis gastritis, was not incurred in 
active service, nor may such disabilities be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. 3.303, 3.307, 3.309 (2007).

2.  Diabetes mellitus was not incurred in active service, nor 
may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
3.303, 3.307, 3.309 (2007).

3.  Peripheral neuropathy of the upper and lower extremities 
was not incurred in active service, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. 3.303, 3.307, 3.309 (2007).

4.  Coronary artery disease was not incurred in active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. 3.303, 3.307, 3.309 (2007).

5.  PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in March 2005 and May 2005 letters issued prior 
to the initial decision on the claims, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim of service connection, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  The letters also advised 
the veteran to submit or identify any additional information 
that he felt would support his claims.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letters discussed above 
do not specifically satisfy all of the notice requirements of 
section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  However, the RO 
corrected this deficiency by issuing a letter to the veteran 
in March 2006 for the express purpose of advising him of the 
additional Dingess/Hartman elements.  The RO then 
reconsidered the claim, as evidenced by the April 2007 
Statement of the Case.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006); see also Medrano v. Nicholson, 21 Vet. 
App. 165 (2007) (holding that a notice error may be cured by 
providing compliant notice, followed by a readjudication); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an Statement of the 
Case or Supplemental Statement of the Case, is sufficient to 
cure a timing defect).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Neither the veteran nor his representative 
has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claims.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2007).  

The veteran has also been afforded a VA medical examination 
in connection with his claim of service connection for 
diabetes mellitus.  38 C.F.R. § 3.159(c)(4) (2007).  The 
Board finds that the report of this examination provides the 
necessary medical opinion.  The Board further finds that an 
examination is not necessary with respect to the remaining 
claims.

An examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; or has a presumptive 
disease or symptoms of such a disease manifesting during an 
applicable presumptive period; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service; but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).

In this case, as discussed in more detail below, the record 
contains no probative evidence that the veteran currently has 
peripheral neuropathy of the upper and lower extremities, 
coronary artery disease, or PTSD.  With respect to his 
familial adenosis polyposis syndrome and residuals thereof, 
such condition was not shown during active service or for 
many years thereafter and the record contains no indication 
that the veteran's post-service familial adenosis polyposis 
syndrome is causally related to his active service or any 
incident therein.  Lacking such evidence, the Board finds 
that a medical examination or opinion is not warranted with 
respect to these claims under 38 C.F.R. § 3.159(c)(4) (2007).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  


Background

The veteran's service medical records are negative for 
pertinent complaints or abnormalities.  At his January 1967 
military separation medical examination, his heart, vascular 
system, anus, rectum, and upper and lower extremities were 
normal.  Additionally, examination of the endocrine, 
psychiatric, genitourinary and neurologic systems was normal.  
On a report of medical history, the veteran denied a history 
of pain or pressure in the chest, high blood pressure, 
stomach or intestinal trouble, palpitations or a pounding 
heart, tumors, growths, cysts, cancer, rectal disease, 
neuritis, paralysis, frequent trouble sleeping, terrifying 
nightmares, depression, and nervous trouble of any sort.  

In July 1981, the veteran submitted an application for VA 
pension benefits, stating that he was no longer able to work 
due to cancer.  In support of his claim, the veteran 
submitted private clinical records showing that in April 
1981, he was hospitalized for treatment with a three month 
history of rectal bleeding.  It was noted that the veteran 
had a family history of multiple polyposis.  Sigmoidoscopic 
examination revealed multiple polyps and a large tumor which 
on biopsy showed early carcinoma.  The veteran underwent a 
total colectomy and permanent ileostomy.  Postoperative 
pathology showed a diagnosis of familial polyposis of the 
colon with early carcinoma of the rectum.  

These hospitalization records are negative for complaints or 
findings of diabetes mellitus, peripheral neuropathy, 
coronary artery disease, or a psychiatric disorder, including 
PTSD.  Indeed, systemic review prior to surgery showed that 
the veteran did not have heart trouble and neurological 
testing was negative.  The veteran specifically denied a 
history of diabetes.  

The veteran underwent VA medical examination in January 1982.  
The examiner noted that the veteran had recently undergone 
surgical removal of the colon and rectum for treatment of 
familial polyposis.  It was noted that the veteran's mother 
had died from colon cancer at the age of 42.  Additionally, 
two maternal uncles and a brother had also been treated for 
colon cancer.  On examination, the veteran's heart exhibited 
a normal sinus rhythm with no murmurs or apparent 
enlargement.  A chest X-ray showed no active disease.  No 
neurologic or psychiatric abnormalities were identified.  The 
diagnoses were familial polyposis of the colon with 
carcinomatous degeneration, status post total gastrectomy, 
draining perineal sinus, and status post total colectomy.  

In a February1982 rating decision, the RO denied entitlement 
to pension, finding that the veteran's disabilities were not 
of such severity to prevent continued employment.  

In September 2004, the veteran submitted an application for 
VA compensation benefits, seeking service connection for 
several disabilities, including familial adenosis polyposis 
syndrome, diabetes mellitus, and PTSD.  He later amended his 
claim to include service connection for peripheral neuropathy 
and coronary artery disease.  

In pertinent part, VA clinical records, dated from July 2004 
to September 2007, show that in July 2004, the veteran 
underwent an elective esophagogastroduodenoscopy (EGD) for 
surveillance of familial polyposis.  The study showed 
esophagitis, gastritis, and numerous polyps.  A biopsy showed 
these to be adenomas.  Due to the risk of conversion to 
carcinoma, the veteran was hospitalized in October 2004 and 
underwent a Whipple procedure (pancreatoduodenectomy) and a 
cholecystectomy.  Post-operatively, the veteran developed a 
pancreatic fistula, intraabdominal abscess, and the need for 
total parenteral nutrition with distal endoscopic feeding 
tube placement.  The veteran had a prolonged hospital stay 
for observation of pancreatic fistulization and parenteral 
nutrition.  He was discharged in December 2004; discharge 
instructions included monitoring of glucose levels via 
glucometer.  Other conditions noted during this period 
included hypertension.

Subsequent VA clinical records show that in February 2005, 
the veteran was seen on follow-up.  He reported that he was 
doing better, although he had little energy which he found 
frustrating.  The assessments included depression, not 
unexpected post-surgery.  

The veteran underwent VA medical examination in May 2005.  
The examiner noted that the veteran's medical records had 
been reviewed in connection with the examination.  She noted 
that the veteran had undergone a Whipple procedure in 2004 in 
which the head of the pancreas, duodenum, distal common bile 
duct, and gallbladder were removed.  She noted that during 
the veteran's lengthy course of hospitalization, he exhibited 
hyperglycemia, which gradually resolved.  As of his last 
outpatient appointment in February 2005, his glucose level 
was 98 which was normal.  She indicated that as of this 
juncture, the veteran did not carry a diagnosis of diabetes 
mellitus.  In the event that more recent laboratory testing 
showed hyperglycemia, however, she indicated that the 
etiology would almost certainly be attributed to the surgical 
pancreatectomy.  The examiner concluded that it was unlikely 
that the veteran's hyperglycemia or diabetes mellitus is 
related to Agent Orange exposure.  Rather, it is likely 
related to surgical excision of the pancreas or portion 
thereof.  

Subsequent VA clinical records show that in May 2005, the 
veteran complained of flashbacks of the Vietnam war and 
difficulty sleeping.  The veteran was given a referral to the 
PTSD clinic.  Also in May 2005, laboratory testing showed a 
glucose level of 378.  The veteran was diagnosed as having 
diabetes mellitus and started on insulin.  

The veteran was evaluated in the mental health clinic in June 
2005.  The examiner noted that the veteran had been referred 
for evaluation of symptoms which may be indicative of PTSD.  
On examination, the veteran reported that he spent one year 
in Vietnam assigned to radio duty at an airstrip.  Since 
having to quit work the previous year due to disability, he 
indicated that he had developed bad memories and occasional 
dreams which bothered him.  He could not relate any specific 
incidents that particularly haunted him, and his dreams were 
nonspecific.  He denied social isolation, hypervigilance, 
exaggerated startle response, or intrusive thoughts.  After 
examining the veteran, the assessment was adjustment disorder 
with anxiety, related to multiple health problems and 
functional decline.  The examiner concluded that PTSD was 
unlikely.  

In June 2005, the veteran was hospitalized for evaluation 
after he developed a fever and weight loss.  During the 
course of admission, it was noted that he had hypertension.  
He was also evaluated in connection with an elevated heart 
rate.  On examination, he denied chest pain, shortness of 
breath, dizziness, or near syncopal events.  He indicated 
that he had been up and around and had not noticed any 
swollen legs.  An EKG showed sinus bradycardia.  The examiner 
indicated that in reviewing past EKGs, this was the veteran's 
baseline level.  The impression was asymptomatic sinus 
bradycardia, no need for further treatment.  

In June 2005, the veteran received reinforcement of diabetes 
self care.  The examiner noted that the veteran had had 
diabetes since a Whipple procedure for periampullary adenoma 
and was followed closely for blood glucose control.  

In August 2006, the veteran was again hospitalized after he 
developed a stricture of choledochojejunostomy.  Preoperative 
testing included EKG which showed marked sinus bradycardia 
with sinus arrhythmia, otherwise normal.  The examiner noted 
that there had been no change since the previous EKG.  The 
veteran denied chest pain, syncope, palpitations and 
orthopnea.  The examiner noted that the veteran had no 
history of congestive heart failure or valvular disease.  He 
was treated for hypertension for a few months in 2004, but he 
lost weight and the anti-hypertensives were stopped.  His 
blood pressure had been well controlled since that time.  
After examining the veteran, the examiner concluded that the 
veteran had no cardiac problems and was at low risk for 
surgery.  The veteran thereafter underwent an open revision 
of the choledochojejunostomy.  

In February 2007, the veteran was seen for a follow-up 
examination.  It was noted that he had a history of familial 
polyposis syndrome, status post Whipple procedure in 2004.  
It was also noted that the veteran had developed diabetes 
mellitus as a result of that procedure.  

In March 2007, the veteran was seen in the mental health 
clinic for grief counseling after the death of his daughter.  
The veteran reported that she had died while awaiting a 
second liver transplant and that he and his spouse had been 
the primary caregivers.  He indicated that he was not 
sleeping, awakening frequently at night.  The assessment was 
bereavement.  The veteran declined a referral for counseling 
or medication.  

In May 2007, the veteran was evaluated for the purposes of 
assessing whether he had PTSD due to military-related trauma.  
He reported that he had been a radioman at Cam Rahn Bay in 
Vietnam.  As part of his duties, he would put out runway 
lights in the dark and wait for medivacs.  He indicated that 
he would help unload wounded soldiers and dead bodies and 
that this was highly distressing.  The veteran's current 
symptoms included mild reexperiencing symptoms, limited 
avoidance symptoms, and depression.  Based on the result of 
the examination, a multidisciplinary treatment team concluded 
that the veteran did not meet the criteria for a diagnosis of 
PTSD.  The assessment was mood disorder and bereavement 
(normative).  Subsequent records show that the veteran 
participated in counseling.  

At his October 2007 hearing, the veteran recounted his 
Vietnam experiences as a radio operator in Vietnam.  He 
indicated that sometimes at night, he would lie awake and 
think about his experiences.  He also indicated that he had 
dreams of Vietnam.  The veteran indicated that he felt 
nervous and tried to keep to himself.  He indicated that he 
was currently receiving counseling at VA.  With respect to 
his claim of service connection for peripheral neuropathy, 
the veteran indicated that he had numbness above his knees, 
as well as aching in his ankles and knees.  He indicated that 
such symptoms had been present for the past two or three 
years.  The veteran indicated that he had mentioned his 
symptoms to his doctor, but she thought his circulation was 
okay.  With respect to his coronary artery disease, the 
veteran indicated that his pulse was low and that he was told 
that eventually he would need a pacemaker.  Regarding his 
familial polyposis, the veteran indicated that the RO denied 
his claim on the basis that it was a heredity condition, but 
the veteran indicated that he felt that his exposure to Agent 
Orange had had something to do with it.  The veteran 
indicated that he had been diagnosed as having diabetes in 
May 2005.  He believed that he had had elevated glucose 
readings for approximately six months prior to his diagnosis.  
The veteran acknowledged that he was not treated for 
hypoglycemia or diabetes prior to his surgery in October 
2004, but felt that his glucose had been elevated and that 
his diabetes was related to Agent Orange.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system, diabetes mellitus, 
cardiovascular-renal disease, and malignant tumors, may be 
also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a).  

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in section 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The term "affirmative evidence to the contrary" will not be 
taken to require a conclusive showing, but such showing as 
would, in sound medical reasoning and in the consideration f 
all evidence of record, support a conclusion that the disease 
was not incurred in service.  38 C.F.R. § 3.307(d)(1).  

The enumerated diseases which are deemed to be associated 
with herbicide exposure include Type II diabetes, Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  Additionally, the 
Secretary of VA has determined that a positive association 
does not exist between other nonspecified diseases and 
herbicide exposure.  See 72 Fed. Reg. 32,395--32,407 (June 
12, 2007).

In addition to the presumptive regulations, a veteran may 
establish service connection based on exposure to Agent 
Orange with proof of actual direct causation.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with the applicable 
criteria; (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; (3) and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Anglin v. West, 11 
Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by- 
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

Familial adenosis polyposis syndrome

The veteran contends that his familial adenosis polyposis 
syndrome with residual colon cancer, resection of large 
intestines, total colectomy, pancreatic duodenectomy, and 
esophagitis gastritis was incurred in service as a result of 
his exposure to Agent Orange in Vietnam.  

After a careful review of the evidence, the Board finds that 
service connection for familial adenosis polyposis syndrome 
with residual colon cancer, resection of large intestines, 
total colectomy, pancreatic duodenectomy, and esophagitis 
gastritis, is not warranted.  

As discussed in detail above, there is no showing that the 
veteran had familial adenosis polyposis syndrome or any 
residuals thereof during service or for many years 
thereafter.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  In 
fact, the veteran was not diagnosed as having familial 
polyposis with early carcinoma of the rectum until April 
1981, approximately 14 years after his separation from 
service.  

Although the record shows that the veteran's familial 
polyposis was not present in service or for many years 
thereafter, as set forth above, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the veteran's familial polyposis and any incident of 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).

In this case, however, the record contains no medical 
evidence of a link between the veteran's adenomatous 
polyposis and his active service.  Rather, the medical 
evidence of record describes his condition as hereditary or 
familial.  With respect to the veteran's contentions that his 
familial adenomatous polyposis with residuals such as colon 
cancer was due to his exposure to Agent Orange in Vietnam, 
the Board notes that because such condition is not among the 
disabilities listed in 38 C.F.R. § 3.309(e), presumptive 
service connection due to Agent Orange exposure is not 
warranted.  The Board further notes that the record otherwise 
contains no probative evidence of a link between the 
veteran's familial adenosis polyposis syndrome with colon 
cancer and his presumed exposure to Agent Orange in Vietnam.  
Brock, 10 Vet. App. at 160.

The Board recognizes the veteran's sincere belief that his 
familial adenosis polyposis syndrome with colon cancer, 
resection of large intestines, total colectomy, pancreatic 
duodenectomy, and esophagitis gastritis, is related to his 
exposure to Agent Orange during service.  Nevertheless, 
because the veteran has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding the claimed causal relationship between 
his familial adenosis polyposis syndrome with colon cancer, 
resection of large intestines, total colectomy, pancreatic 
duodenectomy, and esophagitis gastritis, and his military 
service, his opinion is not probative.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied 119 S. Ct. 404 (1998); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board finds that the evidence shows that 
familial adenosis polyposis syndrome with colon cancer, 
resection of large intestines, total colectomy, pancreatic 
duodenectomy, and esophagitis gastritis, was not present 
during service or for many years thereafter and the record 
contains no indication that the veteran's current familial 
adenosis polyposis syndrome with residuals is causally 
related to his active service or any incident therein, 
including presumed exposure to Agent Orange.  

Although the Board is sympathetic with the veteran's illness, 
there is no basis upon which to award service connection.  
The Board is not permitted to engage in speculation as to 
medical causation issues but "must provide a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, for the reasons discussed above, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for familial adenosis 
polyposis syndrome with colon cancer, resection of large 
intestines, total colectomy, pancreatic duodenectomy, and 
esophagitis gastritis, and therefore the claim must be 
denied.


Diabetes mellitus

The veteran claims entitlement to service connection for 
diabetes mellitus, which he argues may be related to exposure 
to Agent Orange in Vietnam.

The veteran's service personnel records show that he served 
in Vietnam from October 1965 to October 1966.  Absent 
affirmative evidence to the contrary, he is therefore 
presumed to have been exposed to Agent Orange during that 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.313 (2007).

Moreover, the record on appeal shows that the veteran was 
diagnosed as having diabetes mellitus in May 2005.  Diabetes 
mellitus is one of the diseases deemed to be associated with 
herbicide exposure.  See 38 C.F.R. § 3.309(e).  Therefore, a 
presumption of service connection for diabetes mellitus 
initially attaches in this case. 

After carefully reviewing the record, however, the Board 
concludes that the presumption of service connection has been 
rebutted by affirmative evidence to the contrary.  As 
delineated above, the medical evidence in this cases 
consistently indicates that the veteran's diabetes mellitus 
developed as a result of the Whipple procedure performed in 
October 2004 to treat his nonservice-connected familial 
adenosis polyposis and is not associated with exposure to 
Agent Orange.  

Indeed, the veteran was afforded a VA medical examination in 
May 2005 for the express purpose of determining the etiology 
of his diabetes mellitus.  After examining the veteran and 
reviewing his claims folder, the examiner indicated that the 
veteran's diabetes mellitus  was almost certainly due to his 
surgical pancreatectomy.  She indicated that it was unlikely 
that the veteran's hyperglycemia or diabetes mellitus is 
related to Agent Orange exposure.  

The Board finds that the May 2005 VA medical opinion is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by an individual who clearly has the 
expertise to opine on the matter at issue in this case.  In 
addition, she addressed the veteran's contentions, gave a 
considered rationale for her opinion, and based such opinion 
on a review of the veteran's claims folder.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The Board also notes 
that the examiner's conclusion is consistent with the other 
medical evidence of record, namely VA treatment records, 
which consistently attribute the veteran's diabetes mellitus 
to his October 2004 Whipple procedure.  

The Board has considered the veteran's contentions to the 
effect that his diabetes mellitus is causally related to his 
exposure to Agent Orange.  Because the record does not 
establish that he possesses a recognized degree of medical 
knowledge, however, he lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In summary, the Board finds that the most probative evidence 
of record indicates that the veteran's diabetes mellitus is 
causally related to the October 2004 Whipple procedure and is 
not related to his active service or any incident therein, 
including presumed exposure to Agent Orange.  For the reasons 
discussed above, the preponderance of the evidence is against 
the claim of service connection for diabetes mellitus.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


Peripheral neuropathy of the upper and lower extremities

The veteran also claims entitlement to service connection for 
peripheral neuropathy.  At his October 2007 Board hearing, he 
testified that he had numbness above his knees, as well as 
aching in his ankles and knees.  He indicated that such 
symptoms had been present for the past two or three years.  

As set forth above, the service medical records are entirely 
negative for notations of peripheral neuropathy.  Moreover, 
at his January 1967 military separation medical examination, 
clinical evaluation was normal in all pertinent respects, 
including the upper and lower extremities and on neurological 
examination.

The Board further notes that the post-service medical 
evidence is similarly negative for diagnoses of peripheral 
neuropathy.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).

In this case, the evidence of record is negative for 
competent evidence of a current diagnosis of peripheral 
neuropathy.  While the Board has considered the veteran's 
testimony that he has symptoms such as numbness above his 
knees and aching in his ankles and knees, the Court has held 
that symptoms alone without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 
(1999). 

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that there is no 
probative evidence that the veteran currently has peripheral 
neuropathy.  As noted, absent proof of a present disability, 
there can be no valid claim.  Brammer, 3 Vet. App. at 225.  
Thus, service connection for a peripheral neuropathy is 
denied.


Coronary artery disease

For similar reasons, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for coronary artery disease.  

Again, the veteran's service medical records are entirely 
negative for notations of coronary artery disease.  In fact, 
at his January 1967 military separation medical examination, 
the veteran's heart was normal and a chest X-ray was 
negative.  On a report of medical history, the veteran denied 
a history of cardiac symptoms, including pain or pressure in 
the chest, high blood pressure, and palpitations or a 
pounding heart.

The Board further notes that the post-service medical 
evidence is similarly negative for diagnoses of coronary 
artery disease.  Indeed, in light of his chronic illness, the 
veteran has undergone surgery on multiple occasions.  On each 
occasion, a preoperative workup has revealed no evidence of 
coronary artery disease.  Most recently, in August 2006, the 
veteran's physician concluded that the veteran had no cardiac 
problems and cleared him for surgery.  

In summary, the Board finds that the evidence in this case is 
negative for competent evidence of a current diagnosis of 
coronary artery disease.  The Board has considered the 
veteran's testimony that he has a low heart rate and notes 
that his medical records note the presence of sinus 
bradycardia.  However, absent a medical diagnosis of a 
current disability, an asymptomatic EKG abnormality does not 
constitute a disability for which service connection can be 
granted.  

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that there is no 
probative evidence that the veteran currently has coronary 
artery disease.  As noted, absent proof of a present 
disability, there can be no valid claim.  Brammer, 3 Vet. 
App. at 225.  Thus, service connection for a coronary artery 
disease is denied.


Post-traumatic stress disorder (PTSD)

The veteran claims that, while serving as a radio operator in 
Vietnam, he helped to unload wounded and dead soldiers from 
aircraft landing at his base.  As a result of these 
experiences, he claims that he now has PTSD.

As set forth above, service connection for PTSD requires:  
(1) medical evidence diagnosing the condition in accordance 
with the applicable criteria; (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; (3) and credible supporting evidence that the 
claimed in-service stressor occurred. 38 C.F.R. § 3.304(f); 
Anglin v. West, 11 Vet. App. 361, 367 (1998).

In this case, none of the criteria required for an award of 
service connection for PTSD has been met.  First, the Board 
notes that the record on appeal shows that the veteran does 
not currently have PTSD.  For example, after he was examined 
at the VA mental health clinic in June 2005, the examiner 
concluded that it was unlikely that the veteran had PTSD.  

In May 2007, the veteran was again evaluated at the VA mental 
health clinic for the express purposes of assessing whether 
he had PTSD due to military-related trauma.  Based on the 
result of the examination, a multidisciplinary treatment team 
concluded that the veteran did not meet the criteria for a 
diagnosis of PTSD.  

The Board notes that there is no other probative evidence of 
record showing that the veteran has been diagnosed as having 
PTSD in accordance with the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).  While the 
veteran has argued that he has PTSD as a result of his 
Vietnam experiences, such opinion is clearly a matter for an 
individual with medical knowledge and expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  With all due 
respect for the sincerity of the veteran's assertions, the 
Board must assign them little probative weight as there is no 
evidence of record to indicate that he has any specialized 
education, training, or experience on which to base his 
medical conclusions.  

In addition to a diagnosis of PTSD, service connection for 
PTSD requires credible supporting evidence that the claimed 
in-service stressors occurred.  38 C.F.R. § 3.304(f).  In 
this case, there is no such evidence.

The Board notes that the veteran does not claim that he had 
PTSD as a result of combat stressors.  Rather, he has 
described stressful events such as helping to unload wounded 
soldiers from aircraft landing at his airbase.  He does not 
describe participating in combat actions as defined by VA 
O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 6,256-58 (2000) 
(requiring that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.").  

Where, as here, the record does not establish that the 
veteran engaged in combat with the enemy, his assertions of 
in-service stressors, standing alone, cannot as a matter of 
law provide evidence to establish an event claimed as a 
stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Rather, the veteran must provide "credible 
supporting evidence from any source" that the event alleged 
as the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997).

In this case, the Board finds that the record contains no 
credible supporting evidence that the veteran's claimed in-
service stressors occurred.  Additionally, the stressors the 
veteran has described, while undoubtedly distressing to him, 
are lacking in the detail required for VA to attempt to 
assist him by obtaining corroborative evidence from the 
service department.  

In summary, the Board finds that the medical evidence of 
record indicates that the veteran does not currently have 
PTSD, nor does the record contain credible supporting 
evidence that the veteran's claimed stressors occurred.  In 
light of these findings, service connection for PTSD is not 
warranted.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for familial adenosis 
polyposis syndrome with colon cancer, resection of large 
intestines, total colectomy, pancreatic duodenectomy, and 
esophagitis gastritis is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities is denied.

Entitlement to service connection for coronary artery disease 
is denied.

Entitlement to service connection for PTSD is denied.


REMAND

Under 38 C.F.R. § 19.29 (2007), a Statement of the Case must 
contain:  (a) a summary of the evidence in the case relating 
to the issue or issues with which the appellant or 
representative has expressed disagreement; (b) a summary of 
the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination; and (c) the determination of the 
agency of original jurisdiction on each issue and reasons for 
each such determination with respect to which disagreement 
has been expressed.

A review of the record in this case indicates that in April 
2007, the RO issued a Statement of the Case addressing the 
issues on appeal.  However, due to an apparent typographical 
error, it appears that the RO neglected to include the 
required elements set forth in section 19.29 with respect to 
the claim of service connection for peripheral vascular 
disease.  

This deficiency has not escaped the attention of the 
veteran's representative, who has requested a remand of this 
matter in order to ensure that the veteran can adequately 
prepare his appeal.  Under 38 C.F.R. § 19.31 (2007), when a 
material defect in the Statement of the Case is discovered or 
for any reason the Statement of the Case is inadequate, the 
RO must issue a Supplemental Statement of the Case.  



In order to ensure compliance with due process requirement, 
therefore, this case REMANDED for the following action:

After reconsidering the evidence of 
record, and assuming the claim remains 
denied, the RO should prepare a 
Supplemental Statement of the Case which 
completely addresses the issue of 
entitlement to service connection for 
peripheral vascular disease.  The 
Supplemental Statement of the Case should 
include a summary of the relevant 
evidence, the applicable laws and 
regulations, and the determination of the 
RO.  After affording the veteran and his 
representative the opportunity to 
respond, the case should then be returned 
to the Board for appropriate appellate 
consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


